DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are submitted as photographs, as opposed to drawings (see 37 CFR 1.84).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 3, 5, 8, 10, 13, 14, and 17 are objected to because of the following informalities:
“tenor” should read as “tenon”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram (U. S. Patent 9,282,778).
Regarding Claim 1, Ingram discloses (see Column 6, Lines 18-49 and Figure 10) a pacifier assembly device (127 and 240; see Figure 10) comprising: a first pacifier component (127); a second pacifier component (240); a connection component (129 with 244 and 128 and 246; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in Applicant' s specification for performing the specified structure is tenon and mortise as disclosed at page 3; Ingram discloses a tenon and mortise at Column 6, Lines 18-49 and Figure 10, which is the same or equivalent to Applicant' s disclosed structure, therefore Ingram discloses a connection component as claimed) configured to attach together the first pacifier component and the second pacifier component (see Column 6, Lines 18-49). 
Regarding Claim 2, Ingram further discloses (see Column 6, Lines 18-49 and Figure 10) the connection component (129 with 244 and 128 and 246) comprises a first mortise portion (129) on the first pacifier component (127) and a second tenor portion (244) on the second pacifier component (240).
Regarding Claim 3
Regarding Claim 4, Ingram further discloses (see Figure 10) the first mortise portion (129) is bean-shaped (resembles a green-bean with the cylindrical shape as shown in Figure 10).
Regarding Claim 7, Ingram further discloses (see Figure 10) the second mortise portion (246) is bean-shaped (resembles a kidney bean with the slight U-Shape as shown in Figure 10).
Regarding Claim 10, Ingram discloses (see Column 6, Lines 18-49 and Figure 10) a pacifier assembly device (127 and 240) comprising:  a first pacifier component (127) comprising a first mortise portion (129) and a first tenor portion (128); a second pacifier component (240) comprising a second mortise portion (246) and a second tenor portion (244); the first pacifier component attached to the second pacifier component (see dotted line of Figure 10), wherein the first tenor portion is assembled to the second mortise portion (see dotted line of Figure 10) and the second tenor portion is assembled to the first mortise portion (see Column 6, Lines 39-41).
Regarding Claim 11, Ingram further discloses (see Figure 10) the first mortise portion (129) is bean-shaped (resembles a green-bean with the cylindrical shape as shown in Figure 10).  
Regarding Claim 12, Ingram further discloses (see Figure 10) the second mortise portion (246) is bean-shaped (resembles a kidney bean with the slight U-Shape as shown in Figure 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (U. S. Patent 9,282,778) in view of Smith (U. S. Publication 2008/0215092).
Regarding Claims 5, 6, 8, 9, and 13-16, Ingram discloses the invention of Claim 2 and 3 as stated above. 
However, Ingram does not disclose Claims 5/13 the first tenor portion comprises a first flange element and a first protuberance element; Claims 6/15 a cross- sectional shape of the first protuberance element is bean-shaped; Claims 8/14 the second tenor portion comprises a second flange element and a second protuberance element; and/or Claims 9/16 a cross- sectional shape of the second protuberance element is bean-shaped.
Smith teaches (see Paragraphs 34-35) a pacifier coupling system wherein the tenor portion (both the first and second tenor portion of Claims 5, 8, 13, and 14) has a Claims 6, 9, 15, and 16 wherein a cross- sectional shape of the first/second protuberance element (28) is bean-shaped (cross-sectional area of a bean can be circular-such as a green bean cross-sectional area) in the same field of endeavor for the purpose of acting as a safety mechanism designed to allow manipulation and removal by an adult (see Paragraph 38). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Ingrams' s invention to have a flange element and protuberance element as taught by Smith in order to a safety mechanism designed.
Regarding Claims 17-19, Ingram discloses (see Column 6, Lines 18-49 and Figure 10) a pacifier assembly device (127 and 240) comprising: a first pacifier component (127) comprising a first front side (side with 111) and a first rear side (side opposite of 111), a first mortise portion (129) and a first tenor portion (128) located on the first rear side (see Figure 10), the first mortise portion defined by a first edge surface (surface of the circumference of the opening); a second pacifier component comprising a second front side (side opposite of 247) and a second rear side (side with 247), a second mortise portion (246) and a second tenor (244) portion located on the second rear side (see Figure 10), the second mortise portion defined by a second edge surface (the surface of the opening); the first pacifier component attached to the second pacifier component (see dotted line of Figure 10), wherein the first rear side touches the second rear side (“captively engaged”; see Column 6, Lines 23-27), the first mortise portion connects to the second tenon portion such that the second flange element abuts the first edge surface and the second protuberance element is located on the first front side (see Column 6, Lines 48-52), and the second mortise portion connects to the first tenon 
However, Ingram does not disclose Claim 17 the first tenor portion comprising a first flange element and a first protuberance element and/or the second tenor portion comprising a second flange element and a second protuberance element; Claim 18 both the first mortise portion and the second mortise portion is bean-shaped; and/or Claim 19 a cross- sectional shape of both the first protuberance element and the second protuberance element is bean-shaped.
Smith teaches (see Paragraphs 34-35) a pacifier coupling system wherein the tenor portion (both the first and second tenor portion of Claim 17 has a flange element (26) and protuberance element (28); Claim 18 both the first mortise portion and the second mortise portion (now 26/28) is bean-shaped (green bean has cylindrical shape); Claim 19 wherein a cross- sectional shape of both the protuberance element (28) is bean-shaped (cross-sectional area of a bean can be circular-green bean cross-sectional area) in the same field of endeavor for the purpose of acting as a safety mechanism designed to allow manipulation and removal by an adult (see Paragraph 38). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Ingrams' s invention to have a flange element and protuberance element as taught by Smith in order to a safety mechanism designed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771